      Case 3:21-mj-08154-GCS Document 1 Filed 06/26/21 Page 1 of 6 Page ID #1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA                         )
                                                 )
                                Plaintiff,       )
                                                 )
vs.                                              )      CASENUMBER0-*&6
                                                 )
                                                 )
JUSTIN SCHNEIER                                  )
                                                 )
                                Defendant.       )

                                CRIMINAL COMPLAINT

         I, Treva E. Mathews, the undersigned complainant, being duly sworn, state the following

is true and correct to the best of my knowledge and belief:

                                            Count 1
                                 Attempted Enticement of a Minor

         From on or about June 22, 2021, until on or about June 25, 2021, the defendant,

                                             JUSTIN SCHNEIER,

 in Madison County, Illinois, within the Southern District of Illinois, and elsewhere, using

 facilities of interstate commerce, that is a cellphone connected to the Internet, did

 knowingly attempt to persuade, induce, entice, and coerce an individual who had not

 attained the age of 18 years, to engage in prostitution and in sexual activity under such

 circumstances as would constitute a criminal act under 720 ILCS 5/11-1.60(d)

 (Aggravated Criminal Sexual Abuse), in violation of 18 United States Code, Section

 2422(b).

         I further state that this complaint is based on the following facts:
  Case 3:21-mj-08154-GCS Document 1 Filed 06/26/21 Page 2 of 6 Page ID #2




                                       INTRODUCTION

       1.      I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI) and have

been so employed since 2020. I graduated in December of 2017 from Tiffin University in Tiffin,

Ohio, with a master’s degree in Criminal Justice. I have six years of experience as a trained law

enforcement officer. I am a graduate of the FBI Academy, where I received training in a variety

of investigative and legal matters, including topics of Fourth Amendment searches, drafting search

warrant Affidavits, and Probable Cause. I am presently assigned to the Springfield Division’s

Violent Crimes Against Children Squad, which focuses on investigating individuals and

dismantling organizations responsible for the sexual exploration of children through the

manufacture and distribution of child pornography. I am a "federal law enforcement officer" within

the meaning of Federal Rule of Criminal Procedure 4l(a)(2)(C), that is, a government agent

engaged in enforcing the criminal laws and duly authorized by the Attorney General to request a

search warrant.

       2.      I have investigated and assisted in the investigation of criminal matters involving

the sexual exploitation of children that constituted violations of Title 18, United States Code,

Sections 2251, 2252, 2252A, 2422, and 2423. In connection with such investigations, I have

served as the case agent, have been the affiant for several search warrants, and have conducted

interviews of defendants and witnesses. As a federal agent, I am authorized to investigate and

assist in the prosecution of violations of laws of the United States and to execute search warrants

and arrest warrants issued by federal and state courts.

       3.      The statements contained in this affidavit are based on my personal knowledge as

well as on information provided to me by other law enforcement officers. This affidavit is being

submitted for the limited purpose of securing a criminal complaint and an arrest warrant, and I



                                                 2
  Case 3:21-mj-08154-GCS Document 1 Filed 06/26/21 Page 3 of 6 Page ID #3




have not included each and every fact known to me concerning this investigation. I have set forth

only the facts that I believe are necessary to establish probable cause to believe that JUSTIN

SCHNEIER committed violations of Title 18, United States Code, Section 2422(b).

                         BACKGROUND OF INVESTIGATION AND
                        FACTS ESTABLISHING PROBABLE CAUSE

       4.     On approximately June 25 and 26, 2021, agents from the Federal Bureau of

Investigation Undercover Employee (“UCE”) with a joint taskforce of various state and federal

law enforcement agencies conducted an undercover investigation targeting subjects who were

attempting to engage in sexual activity with minors.

       5.     Starting on approximately June 22, 2021 through June 26 2021, undercover

agents began posting ads on various online social media and dating platforms and application.

The ads were primarily dating profiles photos of a young-looking male and female adult

confidential sources.

       6.     A residence in Collinsville, Illinois was obtained to be the location that targets

were directed to for engaging in sexual activity with the fictitious minors from the online

profiles.

       7.     On approximately June 22, 2021, an FBI UCE posted a profile on an online social

media and dating application.

       8.     An individual who was later identified as JUSTIN SCHNEIER (hereinafter

referred to as “SCHNEIER”) initiated a conversation with UCE, whose profiled displayed the

name “Lindsey”.

       9.     The UCE then requested they move the conversation to text message. The UCE

texted the SCHNEIER at phone number 618-615-5031, which SCHNEIER provided to the

UCE.

                                                3
  Case 3:21-mj-08154-GCS Document 1 Filed 06/26/21 Page 4 of 6 Page ID #4




       Portions of the conversation are as follows:

       SCHNEIER:       Oh fun. And how old are you? Your profile says 19
       UCE:            I’m alittle younger
       SCHNEIER:       How much?
       UCE:            I’m almost 15
       UCE:            Pls don’t hate me
       UCE:            Where’d u go?
       SCHNEIER:       I don’t and I got a phone call. What are you gonna do this weekend?
       ….
       SCHNEIER:       So you’re a freshman or sophomore
       UCE:            Ur cute!!!! I luv beards
       SCHNEIER:       And I’m a freshman

       The conversation later continued as follows:

       SCHNEIER:       … About to get a shower wanna join? :p
       UCE:            Haha yeah I would!
       UCE:            Maybe this weekend when my moms gone
       SCHNEIER:       Lol oh really? ;). Wanna prove it? :p
       UCE:            Haha how
       SCHNEIER:       Maybe let me see what I’d see if you were in the shower with me? :p
       UCE:            Haha u first
       SCHNEIER:       Lol you send and I will ;)
       UCE:            I don’t have any pics like that lol
       SCHNEIER:       Can’t you take some?
       UCE:            I don’t like sending nudes and I never sent a pic of my b4
       SCHNEIER:       I’d be happy with just topless if it’s any comfort. But I’d be happy to be
                       the first person you sent one to if you did :)
       ….

       SCHNEIER: If you want me to take your virginity I’d be happy to but only if you tell
                 me you want to do it. I won’t force you I promise….
       ….

       UCE:      Do u have condoms or do u like have to buy them
       SCHNEIER: I have 1 in my wallet. I can go bare the first time and pull out way before
                 I’m ready to cum. But I’ll buy some

       10.     The conversation continued regarding planning a meet up time and location.

SCHNEIER agreed to bring the alcoholic beverage, White Claw, and meet at the undercover

house in Collinsville, Illinois.




                                                 4
  Case 3:21-mj-08154-GCS Document 1 Filed 06/26/21 Page 5 of 6 Page ID #5




       11.    In total, the conversations took place between June 22, 2021 and June 25, 2021.

While there were many times where conversation was casual and cordial, there were numerous

instances where the conversation was sexually explicit in nature, as was detailed above.

       12.    SCHNEIER walked to the front door of the residence. At that time, law

enforcement agents contacted the subject and took him into custody.

       13.    During a search incident to arrest, agents located a condoms and White Claws,

which SCHNEIER previously discussed bringing to his encounter with the UCE.

       14.    SCHNEIER was interviewed on location immediately following the arrest.

       15.    During an interview, SCHNEIER that he was the one who had been chatting with

the “Lindsey”, UCE profile and he was aware that the she was 14 years old. SCHNEIER stated

that he would help “Lindsey”, the UCE, “lose her virginity”.

                                        CONCLUSION

       16.    Based on the foregoing, I submit that there is probable cause to believe that

between June 22, 2021 and June 25, 2021, SCHNEIER committed the offenses set forth in

Count 1 of this Complaint.



                                            ____________________________________
                                                 ____________________________
                                            Trevaa E.
                                                   E Mathews,
                                                      Mathews Special Agent
                                            Federal Bureau of Investigation



STEVEN D. WEINHOEFT
United States At
              Attorney
              A  torney
                      y


_________________________
KARELIA RAJAGOPAL
Assistant United States Attorney


                                               5
Case 3:21-mj-08154-GCS Document 1 Filed 06/26/21 Page 6 of 6 Page ID #6




                                Subscribed and sworn to before me this


                                WKday of June, 2021, at East St. Louis, Illinois.
                                                       Digitally signed by Judge
                                                       Sison 2
                                                       Date: 2021.06.26 21:30:17
                                                       -05'00'
                                ____________________________________
                                GILBERT C. SISON
                                United States Magistrate Judge




                                   6
